 


110 HRES 853 EH: Honoring those who have volunteered to assist in the cleanup of the November 7, 2007, oil spill in San Francisco Bay.
U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 853 
In the House of Representatives, U. S.,

December 11, 2007
 
RESOLUTION 
Honoring those who have volunteered to assist in the cleanup of the November 7, 2007, oil spill in San Francisco Bay. 
 
 
Whereas the oil spill that occurred on November 7, 2007, in the San Francisco Bay resulted in the discharge of between 53,570 and 58,000 gallons of toxic bunker fuel, causing one of the Bay Area’s worse environmental disasters;  
Whereas 28 beaches were closed and over 1,300 birds so far have been severely impacted by the spill;  
Whereas thousands of individuals throughout the San Francisco Bay Area immediately volunteered to assist with the cleanup;  
Whereas Bay Area community non-profit organizations, such as San Francisco Connect, have also rallied to support the response and recovery work by supporting these volunteer efforts;  
Whereas Bay Area environmental organizations, such as Baykeeper, Save the Bay, and the Bay Institute, have provided invaluable leadership in reporting, assessing, and helping to remediate the damage to the Bay’s ecosystem;  
Whereas the Pacific Coast Federation of Fishermen's Associations, members of the San Francisco Crab Boat Owners Association, commercial crabbers, and other Bay Area fishermen have all joined the cleanup efforts as well; and  
Whereas the city of San Francisco, particularly through its Department of Emergency Management, has significantly contributed to the overall response, bringing considerable resources to bear: Now, therefore, be it  
 
That the House of Representatives honors those individuals and organizations who have volunteered to assist in the cleanup of the November 7, 2007, oil spill in one of our Nation's most beloved national treasures, the San Francisco Bay. 
 
Lorraine C. Miller,Clerk.
